Citation Nr: 1633403	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  09-28 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 10, 2007, for the grant of special monthly compensation at the level of 38 U.S.C.A. § 1114(r)(2).


REPRESENTATION

Appellant represented by:	John Cameron, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from September 1956 to May 1957, and from October 1960 to January 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this claim for further development in February 2011.  In a March 2014 decision, the Board denied the Veteran's claim.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 Memorandum Decision, the Court set aside and remanded the Board's March 2014 decision.  The issue returns to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to make as many requests as are necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159(c)(2).

In his February 2015 Appellant Brief and his July 2015 Appellant Reply Brief, the Veteran, through his attorney, asserted that there are Social Security Administration (SSA) records which are pertinent to his claim.  As such, VA must assist the Veteran by requesting such records from SSA.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the SSA and request the Veteran's records per 38 C.F.R. § 3.159(c)(2), and associate any records obtained with the file.

2.  Thereafter, reconsider the Veteran's claim of entitlement to an effective date earlier than October 10, 2007, for the grant of special monthly compensation at the level of 38 U.S.C.A. § 1114(r)(2).

If the benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the Veteran and his attorney an opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




